                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
                                    UNITED STATES COURTHOUSE
                                       700 STEWART STREET
                                    SEATTLE, WASHINGTON 98101



ROBERT S. LASNIK
  DISTRICT JUDGE                                                                     (206) 370-8810



                                       October 31, 2019


   Thaddeus P. Martin                             Maggie Diefenbach
   Law Offices of Thaddeus P. Martin              Gordon Thomas Honeywell (SEA)
   3015 Bridgeport Way W                          600 University Street, Suite 2915
   University Place, WA                           Seattle, WA 98101

  Delivered Via CM/ECF

          RE:      Rush v. Victoria’s Secret Stores, LLC, C19-0985RSL
                   Stipulated Protective Order


  Dear Counsel:

  On October 30, 2019, the Court received your proposed “Stipulated Protective Order.”
  Dkt. # 22.

  Pursuant to Fed. R. Civ. P. 26(c), protective orders may be entered to protect parties from
  annoyance, embarrassment, or undue burden or to protect confidential commercial
  information. Such protective orders may issue upon a showing of good cause.

  Although parties may agree on confidentiality among themselves, when they request that
  the Court be involved, the proposed order must be narrowly drawn, identifying both the
  type of information that is to be protected and, if not obvious, the reason such protection
  is warranted. The order must also comply with the applicable federal and local procedural
  rules.

  The agreed protective order submitted in this case is deficient because it is too broad and
  gives too much discretion to the parties to designate information as “confidential.” The
  order mentions types of information that are likely to be confidential, such as “personal
  medical documents.” The order also purports to cover exceptionally broad categories of
  documents, however, such as “business polices,” “sales data,” and “training documents.”
These materials may or may not have been kept in confidence and may or may not
provide a commercial advantage to defendant’s competitors if disclosed. The parties’
description of “confidential” documents imposes virtually no limit on what corporate
documents could be shielded from public view.

The agreed protective order received by the Court will remain lodged in the file, but will
not be entered. The parties may resubmit a proposed order if they remedy the deficiency
identified in this letter.


                                          Sincerely,


                                          A
                                          Robert S. Lasnik
                                          United States District Judge
